 In the Matter of DAINMANUFACTURING COMPANYandLODGENo.1465,INTERNATIONAL -ASSOCIATION OF 1'IACHINIST5-Al. F. OF L.Case No. R-3399.-Decided January 26, 19-1j,?Jurisdiction:agricultural implement manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until certified by the Board; competingunions accorded place on ballot notwithstanding objection by petitioningcraft union, where in a previous election directed among the craft andremainder production and maintenance employees in which no representativewas chosen for the craft, they made some showing of representation ; electionnecessaryUnit Appropriatefor CollectiveBargaining:craft union comprising tool anddiemakers, machinists, specialists, helpers, apprentices and tool-crib attend-antsheldappropriate notwithstanding contention of competing unions thatallproduction and maintenance employees constitute an appropriate unit,where they are highly skilled employees, where no representative was chosenamong these employees in previous elections directed by the Board amongthese employees and the remainder production and maintenance employees,and where the industrial union which was certified for the remaining pro-duction and maintenance employees entered into exclusive contracts expresslyexempting these employeesMr. R. E. White,of Ottumwa, Iowa, andMr. H.W.Pike,ofMoline, Ill., for the-Company.of Des Moines, Iowa, for the I. A. M.Mr. Wilbur Dull,of Ottumwa, Iowa, for the Independent.Mr. E. V. Roose,of Cedar Rapids, Iowa, for the F. E.W.O. C.Mr. Louis Co/em ,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 29, 1941, Lodge No. 1465, International Association ofMachinists,A. F. of L., herein called the I. A. M., filed with theRegional Director for the Eighteenth Region (Minneapolis, Minne-sota) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Dain Manu-38 N. L. R. B., No. 111.528 DAMN MANUFACTURINGCOMPANY529facturing Company, Ottumwa, Iowa, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On December 5, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On December 9, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theI.A.M., Local 117, Farm Equipment Workers Organizing Com-mittee, herein called the F. E. W. O. C., and Independent Farm Im-plement Workers, herein called the Independent, labor organizationsclaiming to represent employees directly affected by the investigation.Pursuant to notice, a hearing was held on December 18, 1941, atOttumwa, Iowa, before Robert Rissrnan, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company, the I. A.M., the F. E. W. O. C., and the Independent, were represented andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.At the close of thehearing, counsel for the Independent moved to dismiss the petitionon the ground that no question concerning representation had arisen.The Trial Examiner reserved ruling thereon.The motion is herebydenied.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to 'the admission ofevidence.The Board has reviewed these ruling and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDain Manufacturing Company is an Iowa corporation with itsprincipal place of business at Ottumwa, Iowa, where it is engagedin the design, manufacture, sale, and distribution of sweep rakes,shock sweeps, hay loaders, hay stackers, hay presses, kafir headers,pump jacks, and concrete mixers.During the fiscal year endingOctober 31, 1941, the Company purchased raw materials fromsources outside the State of Iowa valued at approximately $1,654,000.During the same period it sold finished products valued at approxi-mately $2,309,000, of which approximately $2,104,000 worth were438881-42-vol. 38-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipped to points outside the State of Iowa.The Company admitsthat it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDLodge No. 1465,InternationalAssociationofMachinists, is alabor organization affiliated with the American Federation of Labor.It admitsto membership employees of the Company.Local 117, Farm Equipment WorkersOrganizing Committee, is alabor organizationaffiliated with theCongress of Industrial Organ-izations.It admits to membershipemployeesof the Company.IndependentFarm ImplementWorkersisan unaffiliated labororganization admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn October 20, 1941, the I. A. M., claiming to represent a major-ity of the employees in an alleged appropriate unit, requested theCompany to bargain with it.The Company denied this request untilsuch time as the I. A. M. was certified by the Board.A statement of the Regional Director introduced into evidenceshows that the I. A. M. represents a substantial number of employeesin the unit that it alleges is appropriate.,We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe I. A. M. urges that all tool and die makers, machinists, spe-cialists,helpers, apprentices, and tool-crib attendants employed bythe Company, excluding assistant foremen, constitute an appropriateunit.The F. E. W. O. C. and the Independent contend that all'The Regional Director's statement shows that 42 personswhose namesappear on theCompany's pay roll of November 24, 1941,have signed membership cards in the I. A. MEleven employeeshose names appear on the November24, 1941, payroll have signedcards in the Independent.It also appears from the evidence that 6 employees In theunit urgedby the I AM. have signed application cards in theF. E. W. 0. C.There areapproximately 58 employees in the unit alleged bythe I. A.M. to be appropriate. DAIN MANUFACTURINGCOMPANY531production and maintenance employees of the Company constitutean'appropriate unit.The Company took no position with respectto the unit.For the most part, the employees in the unit urged by the I. A. M.are skilled employees requiring a 4-year apprenticeship.They arepaid on a straight hourly basis in contrast to a combination hourlyand piece-rate basis on which other employees in the plant are paidand they work in departments of the plant separated from the otheremployees.Many of these employees are obliged to purchase theirown precision instruments.Pursuant to a Decision and Directionof Electi0112 of the Board, an election was held among employeesin the unit alleged to be appropriate by the I. A. M., and an electionamong the remainder of the production and maintenance employeeson February 27, 1941.None of the organizations involved receiveda majority of the votes cast in the election conducted among the em-ployees claimed by the I. A. M.However, the Independent re-ceived a majority of the votes cast among the remainder of theproduction and maintenance employees of the Company and on July29, 1941, was certified by the Board as the exclusive representativeof such employees.3On September 25, 1941, the Independent andthe Company entered into an exclusive contract to remain in fullforce and effect until August 31, 1942, covering the employees forwhich the Independent had been certified.This contract expresslyexempts from its provisions the employees claimed by the I. A. M.herein.Under these circumstances, we find that the unit urged bythe I. A. M. is appropriate.We find that all tool and die makers, machinists, specialists, help-ers, apprentices, and tool-crib attendants of the Company, exclusiveof assistant foremen, constitute an appropriate unit for the purposesof collective bargaining and that such unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise will effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen canbest be resolved by the holding of an election by secretballot.The I. A. M. urges that the Independent and the F. E. W. O. C. bedenied a place on the ballot because of theirsmallshowing of rep-resentation among the employees in the appropriate unit. In theelection among the employees in the unit found appropriate hereinr.0Matter of Dain Manufacturing CompanyandLodge No 1465, Internatsonai Associationof Mach,v, is-A F. of L.,29 N L R B 526133N LR B. No 159 532DECISIONS OF NATIONAL LABOR RELATION'S BOARDconducted on February 27, 1941, the Independent and the F. E. W.O. C. each polled 10 votes. Inasmuch as we are directing an elec-tion herein on the basis of the I. A. M.'s showing and in view of theshowing made by the Independent and the F. E. W. O. C. in theFebruary 27, 1941, election, we shall accord them a place on theballot.We find that the employees eligible to vote in the election shallbe those employees who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Dain Manufacturing Company, Ottumwa,Iowa, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All tool and die makers, machinists, specialists, helpers, appren-tices, and tool-crib attendants of the Company, excluding assistantforemen, constitute a unit appropriate for the purposes of collectivebargaining, with the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIBXcTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Dain Manufacturing Company, Ottumwa, Iowa, an electionby secret ballot shall be conducted as soon as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the EighteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all tool and die makers, machinists, specialists,helpers, apprentices, and tool-crib attendants of the Company whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in the DAIN MANUFACTURING COMPANY533activemilitary service or training of the the United States, or tem-porarily laid off, but excluding assistant foremen and employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by Lodge No. 1465, International Asso-ciation ofMachinists, affiliated with the American Federation ofLabor, or by Local 117, Farm Equipment Workers Organizing Com-mittee, affiliated with the Congress of Industrial Organizations, orby Independent Farm Implement Workers, for the purposes of col-lective bargaining, or by none of said organizations. In the Matter of DAIN MANUFACTURING COMPANYandLODGE No. 1465.INTERNATIONAL ASSOCIATION OF MACHINISTS- A. F. OF L.Case No. R-3399SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONFebruary 9, 194H2On January 26, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding."On February 1, 1942, International Union, United Automobile, Air-craft, Agricultural Implement Workers of America, herein called theU. A. W., filed motions with the Board requesting that its name beplaced on the ballot in the election directed by the Board in the above-entitled proceeding, or that the directed election be held up pending itsclaims.The Board has considered the motions of the U. A. W. andfinds them to be without merit. The motions are hereby denied.The Board, having been advised that Local 117, Farm EquipmentWorkers Organizing Committee, affiliated with the Congress of Indus-trial Organizations, does not desire its name to appear upon the ballot,hereby amends its Direction of Election by striking therefrom thewords "to determine whether they desire to be represented by LodgeNo. 1465, International Association of Machinists, affiliated with theAmerican Federation of Labor, or by Local 117, Farm EquipmentWorkers Organizing Committee, affiliated with the Congress of Indus-t rial Organizations, or by Independent Farm Implement Workers, forthe purposes of collective bargaining, or by none of said organiza-tions," and substituting therefor the words "to determine whetherthey desire to be represented by Lodge No. 1465, International Asso-ciation of Machinists, affiliated with the American Federation ofLabor, or by Independent Farm Implement Workers, for the purposesof collective bargaining, or by neither."138 N. L.R. B. 528.38 N. L. R. B, No. 111a.534